Citation Nr: 9916111	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-18 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to payment of expenses of unauthorized medical 
services rendered during a period of hospitalization from 
December 2 through December 6, 1997.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
November 1951.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  At the time of the treatment in question, the veteran had 
established service connection for several disabilities for 
which a permanent total rating had been assigned.  

3.  The veteran was admitted to St. John's Regional Medical 
Center on December 2, 1997 with an admitting diagnosis of 
cerebrovascular insufficiency.  

4.  At the time of the hospitalization in question, the 
veteran did not require an immediate emergency procedure and 
a VA facility was available.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
medical expenses associated with unauthorized private 
hospitalization from December 2 to 6, 1997, have not been 
met. 38 U.S.C.A. §§ 1703, 1728, 5107 (West 1991 & Supp. 
1997); 38 C.F.R. §§ 17.120, 17.121 (1997) (formerly 38 C.F.R. 
§§ 17.80, 17.80a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
with in the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied, with respect to such claim, that all relevant 
facts have been properly developed, and that no further 
assistance to the veteran is required by statute.  In an 
Informal Brief dated in December 1998, the veteran's 
representative indicated that a remand is required because 
the record is incomplete.  The representative asserts that 
the hospitalization records including the discharge summary 
of the St. John's Regional Medical Center (Center) from 
December 2 to 6, 1997, have not been associated with the 
claims file.  The Board points out that the evidence of 
record consists of a hospital discharge summary, a history 
and physical report, and an operative report of the Center 
for the time of treatment in question.  Therefore, the Board 
is satisfied this matter is adequate for adjudication.  

The record indicates that service connection has been 
established for several disabilities for which a permanent 
total disability rating has been in effect since December 
1951.  

The veteran seeks entitlement to payment of medical expenses 
incurred during hospitalization at St. John's Regional 
Medical Center, located in Joplin Missouri from December 2 
through December 6, 1997.  In that connection, the record 
shows that the veteran was hospitalized at the Center during 
the indicated time period for cerebrovascular insufficiency.  
On admission, it was noted that the veteran had been having 
questionable amaurosis fugax in both eyes (right greater than 
left), with an eye examination demonstrating that the veteran 
was having embolic events.  A noninvasive scan showed a 
questionable ulcer on the left and a high-grade stenosis on 
the right.  The veteran was recommended for carotid 
arteriogram and possible carotid endarterectomy.  Review of 
the veteran's system revealed, in pertinent part, that the 
veteran did not have any chest pain, that he had poor 
circulation and problems with swelling because of his 
paralysis, that he had flashing lights in the eyes 
intermittently and questionable amaurosis, and that he had 
ulcers in the past.  On physical examination, his head, eyes, 
ears, nose, and throat were normocephalic and atraumatic.  
His pupils were equal, round, and reactive to light and 
accommodation.  His cardiovascular system demonstrated 
regular rate and rhythm.  His lungs were clear to 
auscultation and percussion.  The extremities demonstrated 
good pulses in the groin.  The assessment was severe right 
carotid stenosis.  A discharge summary reflects that the 
veteran came to the hospital with a glucose level of 400 and 
that he had a transient ischemic attack after arteriogram.  
The veteran underwent a right carotoid endarterectomy.  It 
was also noted that the veteran did well from the caratoid 
surgery.  

The record includes an unauthorized claim fee review which 
was completed by a fee basis doctor dated in July 1998.  The 
doctor indicated that the veteran's condition had been 
emergent and that a VA facility was feasibly available.  

The record also consists of a telephone contact with the 
veteran's brother-in-law dated in August 1998.  The brother-
in-law essentially indicated that the veteran was a 
quadrapelgic (sic) and that the closest VA facility was in 
St. Louis.  It was further indicated that the veteran could 
not have sustained a 5-hour drive to St. Louis at the time of 
the asserted medical emergency and that a VA facility was not 
available.  

In a statement dated in September 1998, the fee basis doctor 
who completed the unauthorized claim fee review form provided 
an opinion with regard to the urgency of the veteran's 
condition at the time of the December 1997 hospitalization.  
The doctor stated that he did not feel that this case 
warranted a reversal.  The doctor stated that when it was 
determined that the veteran required surgery he could have 
been transported to a VA facility fully equipped for Vascular 
Surgery and that the veteran did not have a condition that 
required surgery within a matter of hours.  The doctor 
indicated that it would have been safe for the veteran to 
have been transported.  

Generally, under, 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 
(formerly 38 C.F.R. § 17.80), in order to be entitled to 
payment or reimbursement of unauthorized medical expenses 
incurred at a private hospital, all of the following must be 
shown:

(a) The treatment rendered was either:

(1) for an adjudicated service-connected disability, or

(2) for a nonservice-connected disability associated with and 
held to be aggravating an adjudicated service-connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability; and

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

Claims for payment or reimbursement of the costs of emergency 
hospital care or medical services not previously authorized 
will not be approved for any period beyond the date on which 
the medical emergency ended. For the purpose of payment or 
reimbursement of the expense of emergency hospital care or 
medical services not previously authorized, an emergency 
shall be deemed to have ended at that point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran: (a) Who received emergency hospital care 
could have been transferred from the non-VA facility to a VA 
medical center for continuation of treatment for the 
disability, or (b) Who received emergency medical services, 
could have reported to a VA medical center for continuation 
of treatment for the disability. From that point on, no 
additional care in a non-VA facility will be approved for 
payment by VA. 38 C.F.R. § 17.121 (formerly 38 C.F.R. § 
17.80a).

The Board notes that while certain of the laws and 
regulations applicable in the present case, and as described 
above, have been amended and/or renumbered during the 
pendency of the present appeal, a careful review of these 
changes reveals no substantive difference in the application 
of the recently superseded and now adopted laws and 
regulations as applicable in the present case. Accordingly, 
there is no version of either law or regulation which is more 
favorable to the veteran in accordance with the Court of 
Veterans Appeals' decision in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board notes that the veteran was not 
furnished a copy of the new regulation, but was furnished a 
copy of the regulation which it replaced (38 C.F.R. § 17.80).  
Since the old and new regulations have essentially the same 
criteria for the payment of medical service not previously 
authorized, i.e., the need for treatment for service-
connected disability or adjunct disability; a medical 
emergency; and unavailability of federal facilities, the 
Board considers the failure to provide a copy of the new 
regulation to be harmless error.

The Board has reviewed the evidence of record and finds that 
payment of expenses of unauthorized medical services rendered 
during a period of hospitalization from December 2 through 
December 6, 1997, is not warranted.  In reaching this 
determination, the Board notes that it is not disputed that 
the veteran had a condition at the time period in question 
that required medical care.  However, a fee basis physician 
determined that the veteran's medical condition at the time 
in question did not require immediate surgery and that it 
would have been safe for the veteran to have been transported 
to a VA facility equipped to perform vascular surgery.  In 
that this opinion was provided by a medical doctor who 
reviewed the record, the Board finds such an opinion highly 
probative in this matter.  See 38 C.F.R. § 17.121.  The Board 
recognizes the representations that the record reflects that 
the Center is located in St. Louis instead of Joplin, 
Missouri and that such a difference could alter the outcome 
of this matter.  However, the Board finds such a proposition 
without merit.  The medical evidence of record demonstrates 
that the Center is located in Joplin Missouri, and the doctor 
indicated that he reviewed the evidence of record at the time 
of his opinion.  

In addition, the Board has considered the contentions that 
the veteran had a medical emergency that was hazardous to his 
health and that transporting him to a VA facility at the time 
was not feasible.  However, there is no indication that the 
veteran, his brother-in-law, or his representative have the 
requisite expertise to make such a determination. Such 
assertions, therefore, are of minimal probative value. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
lay persons are not competent to offer medical opinions). 
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Therefore, VA cannot assume financial responsibility for the 
expenses incurred for the veteran's hospitalization from 
December 2 to December 6, 1997 at the St. John's Regional 
Medical Center.  The Board finds that the evidence is not so 
evenly balanced in this case such that there is doubt as to 
any material issue, and thus, the provisions of 38 U.S.C.A. § 
5107(b) are not for application.


ORDER

Entitlement to payment or reimbursement of medical expenses 
associated with unauthorized private hospitalization from 
December 2 to 6, 1997, is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

